December'10, 1952

Hon. J. W. Edgar          Opinion No. V-1551
Commissioner of Education
Texas Education Agency    Re: Authority of State Commis-
Austin, Texas    ~-           sioner of Education to
                              allot Bracket& independent
                              School District profess,ional
                              unitS:under the sparse
                              district clause, Par. 4. of
Dear Sir:                     Article2922-lj, V.C.S.
          We refer to your request for'an oplnlon of this
office concerning t)Leapplidation of the sparse district
clause (,Par.4 of Sec. 1, Art:2922-'i3,V.C.S.) to 'a
submitted fact situation. This clause appears in the
Cilmer-Aik$n law, effective.Jirne8; 1949. S.B., H-6,
Acts 5ist L+gr, R.S. 1949, ch. 334, p. 625, Art. III,
Sec. 1. Your Lnqulryreads In substance as follows:
         The firstand fourthparagraphsof Artl-
    cle 2922-u, V.C.S., read; ~ln part, as
    followst
         "Section 1. The number of,professional
    units allotted for the purposes of this Act
    to each achooldistrlct, except as othernise
    provided herein,.shallbe baaed upon and
    determined by the average dally attendance
    for the district for the next preceding
    school year, separate for whites and separate
    for negroes. ~. . .      .,
         "Provided further, that any school dls-
    trictcontalnlng one hundred (100) square'
    miles or more and having fewer than one (1)
    pupil per square ,mlle,andwhich is now
    equipped with school fac1llitlesto maintain,
    and is now operating and maintaining a four-
    yearaccredited high school, may be allotted
    by the State Commlssloner of Education as
    many professional units as,were provided
    during the school year 1948-1949; provideId
    that the State Commlssloner of Education shall
Hon. J. W. Edgar; pc)ge2 (V-1551)


    take Into considerationthe density and
    distributionof.populationin,the district,
    road cond,itloq,and the proximity of the :
    school to another fou+year.accredlted high
    school in maklngsuch al3otments."
         In 1949 (,durl the X948-49 school year
    when Senate E.i$l11
2   supra, became effective)
    the Braokett Indepeh$entYSchoolDistrict,
    containing then more than 100 square miles of
    area, operated and maintained a four-year
    accreditedhigh school. During the 1948-1949
    school year this district yas provided 18
    white and 6 colored profeslonal units under
    the 'generalellglbilltyprovisionsof the
    thenStat& Ald'Law ,(Pari'l,.Sec. 1 of Art. I
              Acts 50th,Leg.,R.S.,,1947, ch. 228,
                 not by.vlrtue.of'thesparse dis-
    triot ~exemptlonolause (Par..3,Sec. 1 of Art.
    I,R.B.295, supra).
        .Tj-~esps?ciec~@use ~in&~uee Bill 295
    read In m     aspfo@e~:~, _
           . .,.-An&be it further provided that
     IndependentSohQol Districts comprised of
     . . .:(100) square mll&s or more, and that
     are no.naccredited and equipped to maintain
     a twelve.,(12)grade school with sixteen
     (16) br moye.affllUted high school units,
     and havlng,a scholastic population of .less
     thhn . ; . (1) per square mile In the mrict
     may be exempt from the'avwage dally atten-
     dance and teacher-pupilquota requirements
     of this Act. . .-
     For the 1948-1944 year the atiolastlcpopula-
     tion 6i?Bracket& independent district averaged
     more than one pupil per square mile.
         In May 1951,~theiSpofford Common School
    District was arinexed,tothe .Brackettdistrict.
    During the 1948-1949 year, the~spofforddis-
    trict was provlded~3'whiteprofessionalunits
    under House Bill 295;supra. Thus the terri-
    tory now constitutingthe area of the enlarged
Hon. J. W. Edgar, page 3 (V-1551)


    Brackett district was .provided
                                  21 white and
    6 c~olor'ed,professional:un~t$
                                 In ~the1948-1949
    school year.
          The 1952 schol~a&c'oensus disoloses
     that tlieBrackett distrl&t;with an area of
     more W&n lOO,.square miles, now,has fewer than
     (l)pupSl.per square mlle~;::Thedistrict is
     eqiilppedwith school 'fabilltlesto maintain
     and-is'now maintainlng'a~iid:operatlng
                                          a four-
    year'accreditedhigh school. On the basis of
     its~a.tiragedally attendanbe~thedistrict will
    be'~entitled~to 15 whiee and:4 colored profes-
    .slonalunits 'forthe,school year'l952-1953,
    unWr 'thegeneral pr~ovlsions  of Par. 1 of
    Art,+p+ '2922-l.;
         'TheTexas Central Education &ency oon-
    tends that the sparse:di'strlctolause,~(Par.
    4‘of"‘ATt'.
              2922-13)~applle's
                              :onl to those dis-
    trlcts',whibhwere.sparseXn 1948-1949, and
    whlhh,me.tthe otherssp:ec&fi,catlons
                                       of the
    Act; The Braokett district contends that it
    aBplles to their ,~d1strSc't,.which~~
                                     though not ~,
    sparse.in 1$@-1949,.'iEj:
                            now~a.sparsedistrict
    wz~thin'
           the meaning'bf'thatstatute.
           As originally sub.mittedin the Legislature,
Senate Blll'llg, supra,;'eontafned no-sparse-district
exception provision.: S.:J.5lst Leg;, B.S. 1949 p. 81:
S.J. Supp. Jan. :25;::1949i.Sudha.provislonwas adopted
in the Senatesas~anamendmeritto Section 1 of Article
III of that
         .. bill, adding thereto the following:
                              '-
           11
            . . .
          "p&i'&d 'ipu&& c&&t'iln'&j school
    dls~rl~t ,oontainingone:hundred(100) square
    m.tIes~'oraoreandhav%g'fewer than one (1)
    pupil'per 'sq~are.,mile,~
                            :and'which3s now
    erjutppea with’ school.:fatin;itses
                                     to.malntain
    and‘is nowoperatlng~Lana:InBintaining a .four
    (4) year'accredited.hlghschool, additional
    classroom4eaoher unitaoverand above those
    listed below may begallowed,by.theCentral
    Educatlon~Agency.",(,%I.,supra, p. 231).
.      .




    Hon. J. W. Edgar, page,4 (!;+5.51)


              Later amendmentswere offered in, but tabled by,
    both the Senate aiidHouse'khiXti--read>
                               ,.,."
                "Provided that every.publlcschool in
           Texas.shall'be,gUaran%&3'as a minimum, at
           least the 'same~nkmbeli'~f'teaohers
                                             to which
           they nepe entitled for'the 1948-49 school
           y&u- uflderthe'provislotiti'of
                                        S.B.'167'en-
           acted by the'50th L+gislatFe"',(S.J.supra,
           p. 252;cHope 'Journal;'
                               ,.,STis't.Le'g.,
                                   ,____    R.S.'1949,
           p. 1807).
    The reference therein to "S-B. 167" was erroneous; it was
    House Bill'295 +5fthe 50th IKiXature which provided for
    tea~cherSZIotments
                .      for th&Yi~:
                                 & I??:49&ho,o,l
                                               'year.
              Another amendment offered In, but tabled by,
    the Semte~ &aa:' (,I,,~
                         ; .'','
                              Y295,
    supra. "lliecite& adop%ed amendment was more limited in
    Its scope, and~as it 'em&rg&d'.&t'~ofconfezence.bommlttee,
    the dlsoretldnof the allotment.a$encywaa further 1lmLted
    to~all+Monly ,inits'dlsoFetS:bn,as many professional
    units as were provided ~~lrig'the.schoolyear 1948-1949."
 .   ,




Hon. J. W. Edgar, page 5 (V-1551)


          In shorty
                  .Ithe apparentpurpose'of paragraph 4
of Article 2922-13; was to%lIow thcis.eschool districts
coming within its.exceptlon~niore'.IjrQfessidnal.oYlits.
                                                    than
they might be entltled.under',tkie'~'gerieral
                                         provisions of
the Act. It was to prcvldethose'districts then existing
as sparse .dlstricts'whlch'metthe'sparse requirementsof
the Act, and whlc'hthen had facilities for and were then
operatlng and mafnta'lnlnga four-year accredited high
school, with a teaching 'orprofessionalstaff a,tleast
comparable~ln'numbers;,,
                       at the discretionof the Commls-
sloner, to that enjoyed by the district In the 19484949
year under House Bill 295, supra.
            Had the,Legislature 1ntended:~that  the exception
provided.q-~.paragi+i:=4 "of Artlole 2922-1.3, ,shouIdhave
applloatlon'  to.districts wh$ch subsequentto:the"schoo1
yearIg48-49 metthe sparse'reqiilrements.of      that provl-
slon, lt‘cbuld and~would havedeleted 'the'   word ~"now!,from
Its Immediately followlng requiziements,  orprepared~ the
phrase'to read "nor or-hereafter"equipped wlth school
facilities to maU&s;      and :J&?iowor hereafter operatlng
and maintalnlng'afou+ye& ‘accredl~d~hfgli      'school." To
give effect to'the 'words~'how"appearing In that excep--
tlon clause,:In the manner contended by'the Brackett
district,would 'b,e  to construe such words as surplusage
and without meaning, and to'attrlbute~tothem a meaning
at variance   with the Intended purpose for which they
were Inserted In the Act.        '.
          Therefore,we agree,with the Texas Central
Education Agency that the sparse district clause (Par. 4
of Article 2922-13~‘applles'onlyto those school distrl&ts
which metthe sparse requirements In the school year 19&a-
1949, and which met also theother specificationsof the
Act. The~Bra~okett district; under the facts submitted
not having met the sparse requirements In the 1948-1949
school year, such.sparsd district clause could have
appllcat'lon~~thereto'.


              The leglslativehistory concerning then
         enactmentof paragraph 4 of Article 2922-13,
         V.C.S., reveals that same should have appllca-
         tlon only to such districts as were sparse
         districts in the schcol'year 1948G949:   under
.   .   .

                                                           . . .


    Hon. J. W. Edgar, Page 6 (V-1551)


            the submitted facts, the Brackett Indepen-
            dent S&ho01 District was not a sparse dls-
            trict in 1948-1949 year, therefore paragraph
            4 of Artlcle'292243, V.C;S..,:wculd have ~no
            application in the deterinlnatlonof Its pro-
            fessional unit allcwabUs. '
                                      Yours v:~y truly,
    APPRMED:                            PRICE DANIEL
                                      Attdrney General
    J. C. Dgvls. Jr.
    County .~ffalrsDivision
    E. Jacobson
    Rev%wXng
     .,.
       ,-._ i .&sir&ant
               .,
                ,.
                 ,.
                  *  ,,.
    Charles D. Mathews
    First~Asslstant '
    BW:am